Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 9, 2012, is
made by and among Zynex NeuroDiagnostic, Inc., a Colorado corporation (“Buyer”),
NeuroDyne Medical Corp., a Massachusetts corporation (the “Company”), and the
shareholders of the Company listed on Schedule A, attached hereto (each, a
“Shareholder,” and, collectively, the “Shareholders”). Capitalized and other
defined terms shall have the meanings ascribed to them on Exhibit A, attached
hereto, unless such terms are defined elsewhere in this Agreement.

RECITALS

A. The Company is engaged in the business of manufacturing advanced medical
devices for non-invasive measurement of sEMG and autonomic nervous systems used
for evaluation and treatment of neurological and neuromuscular disorders and
education and research (the “Business”).

B. The Shareholders collectively own 100% of the outstanding capital stock of
the Company.

C. This Agreement contemplates that the Company will transfer and assign to
Buyer substantially all of the assets of the Company in exchange for the
Purchase Price as determined pursuant to Section 1.4.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

ARTICLE I

TRANSFER OF ACQUIRED ASSETS

1.1 Sale and Transfer of Assets. Subject to the terms of this Agreement, at the
Closing, Buyer will deliver and pay to the Company the Closing Purchase Price as
determined pursuant to Section 1.4, and the Company agrees, and the Shareholders
agree to cause the Company, to transfer, assign and deliver to Buyer, free from
all Encumbrances, all properties, privileges, rights, interests and claims, real
and personal, tangible and intangible, of every type and description that are
owned, leased, held by or for the benefit of the Company, in which the Company
has any right, title or interest or in which the Company acquires any right,
title or interest on or before the Closing Date (collectively, the “Acquired
Assets”), including but not limited to the following (but not including any
Excluded Assets):

(a) all Contracts, as described on Schedule 1.1(a) (the “Assumed Contracts”);

(b) all equipment, inventory, vehicles, trailers, furniture, fixtures, and other
tangible personal property, including computer and telecommunications hardware
and software, information technology systems, and motor vehicles, the principal
items of which are described on Schedule 1.1(b);

(c) all Permits, including the material Permits described on Schedule 1.1(c);

(d) all leasehold interests in the Leased Real Property, as described on
Schedule 1.1(d) (the “Assumed Leases”), including any and all deposits on the
Assumed Leases;



--------------------------------------------------------------------------------

(e) all Intellectual Property, including the material Intellectual Property
described on Schedule 1.1(e);

(f) all books and records of the Company; and

(g) all intangible assets, including customer lists, telephone numbers, accounts
receivable and goodwill, if any, owned, used or held for use by the Company.

1.2 Excluded Assets. Notwithstanding the provisions of Section 1.1, the Acquired
Assets shall not include any of the following (the “Excluded Assets”), all
rights, titles and interests in which shall be retained by the Company: (i) cash
and cash equivalents, and other current assets (other than any and all deposits
on the Assumed Leases); (ii) insurance policies and rights and claims
thereunder; (iii) the articles of organization, operating agreement,
qualifications to conduct business as a foreign company, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, and other
documents relating to the incorporation, organization, maintenance, and
existence of the Company as a limited liability company; or (iv) any Plans;
(v) any of the rights of the Company under this Agreement or the Transaction
Documents; and (vi) any asset identified on Schedule 1.2.

1.3 Assumed Liabilities. After Closing, Buyer shall assume, pay, discharge, and
perform the following (the “Assumed Liabilities”): (i) those obligations and
Liabilities attributable to periods after Closing under the Assumed Contracts,
the Assumed Leases and the Permits; and (ii) all obligations and Liabilities
arising out of Buyer’s ownership of the Acquired Assets or operation of the
Business after Closing. Except only for Assumed Liabilities, Buyer does not
assume, and shall not have any responsibility for, any Liabilities or
obligations of the Company, including but not limited to Liabilities or
obligations associated with Excluded Assets.

1.4 Purchase Price. Buyer shall pay to the Company aggregate consideration for
the Acquired Assets as follows (the “Purchase Price”):

(a) At Closing, Buyer shall pay the sum of $100,000, by wire transfer of
immediately available funds to an account designated by Seller (the “Closing
Cash Purchase Price”).

(b) At Closing, Buyer shall issue to the Company 266,478 restricted shares (the
“Buyer Stock,” and together with the Closing Cash Purchase Price, the “Closing
Purchase Price”) of the common stock, $0.001 par value per share, of Buyer’s
parent company, Zynex, Inc., a Nevada corporation (“Parent”), to be held by
Parent, for the benefit of the Company, until the first anniversary of the
Closing Date.

(c) At Closing, the Buyer shall pay the amounts listed on Schedule 1.4(c) to the
Persons entitled thereto or to NeuroDyne for payment to such Persons in
accordance with the instructions on Schedule 1.4(c).

(d) On the date that is 60 days following the Closing Date, Buyer shall pay the
sum of $100,000, by wire transfer of immediately available funds to an account
designated by Seller (the “Deferred Cash Purchase Price”).

(e) Buyer shall pay the Contingent Purchase Price Payments in accordance with
Section 1.5.



--------------------------------------------------------------------------------

1.5 Contingent Purchase Price.

(a) In addition to the Closing Purchase Price and Deferred Cash Purchase Price,
Buyer shall pay the Company additional amounts calculated as a percentage of
Buyer’s net revenues (net invoiced and reported value (list price less discounts
or other credits or deductions)) derived after the Closing Date from products of
the Business prior to Closing and any products directly developed from the
Intellectual Property of the Business as of the Closing Date (the “Organic Net
Revenue”), which such calculation of Organic Net Revenue shall not take into
account any acquisitions that Buyer may consummate after the Closing Date, as
follows:

 

  (i)

10% of Organic Net Revenue for the fiscal year ending December 31, 2012

 

  (ii)

10% of Organic Net Revenue for the fiscal year ending December 31, 2013;

 

  (iii)

8% of Organic Net Revenue for the fiscal year ending December 31, 2014;

 

  (iv)

5% of Organic Net Revenue for the fiscal year ending December 31, 2015;

 

  (v)

4% of Organic Net Revenue for the fiscal year ending December 31, 2016;

 

  (vi)

2% of Organic Net Revenue for the fiscal year ending December 31, 2017; and

 

  (vii)

0.5% of Organic Net Revenue for the fiscal year ending December 31, 2018.

(b) The Company and the Shareholders acknowledge and agree that (i) the
Company’s sole and exclusive right under this Section 1.5 will be to receive,
subject to the other terms of this Agreement, the Contingent Purchase Price
Payments, if any, payable pursuant to this Section 1.5; (ii) Buyer shall have
the right to operate the Business as it chooses, in its sole discretion;
(iii) Buyer is under no obligation to provide any specific level of investment
or financial assistance to the Business or to undertake any specific actions (or
to refrain from taking any specific actions) with respect to the operation of
the Business; and (iv) Buyer is not representing or warranting that any specific
level of Organic Net Revenue will be achieved after the Closing nor will the
Company or the Shareholders have any claims against Buyer arising from the
Buyer’s failure to meet for any reason any level of Organic Net Revenues.

(c) Determination of Contingent Purchase Price Payments.

(i) Within ninety (90) days after the end of the first fiscal quarter following
each fiscal year beginning with the fiscal year ended December 31, 2012 and
ending with the fiscal year ended December 31, 2017, Buyer shall (i) deliver to
the Company a statement prepared by Buyer showing the amount of Organic Net
Revenue for the previous fiscal year, with reasonable supporting information
(for each fiscal year, a “Contingent Purchase Price Statement”); and (ii) pay to
the Company such amount of Contingent Purchase Price required to be paid by
Buyer to the Company by wire transfer of immediately available funds to an
account designated by the Company (each a “Contingent Purchase Price Payment,”
and, collectively, the “Contingent Purchase Price Payments”).



--------------------------------------------------------------------------------

(ii) Within 20 days after receipt of each Contingent Purchase Price Statement,
the Company shall give Buyer written notice of the Company’s good faith
objections, if any, to such Contingent Purchase Price Statement. If the Company
makes any such objection, the parties shall endeavor to resolve the Company’s
objections within 20 days after Buyer’s receipt thereof. If Buyer and the
Company are unable to resolve such objections within such 20-day period, the
Company and Buyer shall cause, within 45 days after the Company’s receipt of
such Contingent Purchase Price Statement, a nationally recognized accounting
firm mutually acceptable to the Buyer and the Company to resolve any remaining
disputed amounts. The determination of such accounting firm shall be conclusive
and binding upon the Company and Buyer, and the Buyer shall bear the reasonable
fees and expenses payable to such accounting firm in connection with such
determination; provided that, if the Company’s objection to the Contingent
Purchase Price Statement does not result in the accounting firm’s determination
that an additional Contingent Purchase Price Payment is payable to the Company,
the Company shall bear the fees and expenses payable to such accounting firm.
Alternatively, the Company may choose a nationally recognized accounting firm
reasonably acceptable to the Buyer at the Company’s expense. Within ten Business
Days after the Company’s objections are resolved as provided above, Buyer shall
pay to the Company, or the Company shall pay to Buyer, the amount by which the
amount of Contingent Purchase Price Payment, as finally determined is greater or
less, respectively, than the amount of the Contingent Purchase Price Payment as
stated in the Contingent Purchase Price Statement.

1.6 Closing and Closing Deliveries.

(a) The closing of the Transaction (the “Closing”) will take place at 10:00
a.m., Denver, Colorado time, on the date hereof. The date on which the Closing
occurs is referred to as the “Closing Date.” Except as otherwise provided
herein, all actions taken at the Closing shall be deemed to have been taken
simultaneously at the time the last of any such actions is taken or completed.

(b) Subject to the delivery of the items set forth in Section 1.6(c), at the
Closing, Buyer shall execute and/or deliver to the Company all of the following,
which shall be in form and substance reasonably satisfactory to the Company and
the Company’s counsel:

(i) the Closing Cash Purchase Price, by wire transfer of immediately available
funds, pursuant to Section 1.4; and

(ii) a copy of the stock certificate representing the Buyer Stock to be issued
to the Company on the Closing Date pursuant to Section 1.4, as evidence of such
issuance, with the original to be help in escrow by Parent until the first
anniversary of the Closing Date.

(c) Subject to the delivery of the items set forth in Section 1.5(b), at the
Closing, the Shareholders and/or the Company shall execute and/or deliver to
Buyer (or such other Person as indicated below) all of the following, which
shall be in form and substance reasonably satisfactory to Buyer and Buyer’s
counsel:

(i) copies of certificates of existence or good standing of the Company on or
soon before the Closing Date from the Secretary of State of the State of
Massachusetts and from each jurisdiction in which the Company is qualified to do
business (together with Tax clearance certificates);

(ii) a certificate from the Secretary of the Company, in a form reasonably
satisfactory to Buyer, certifying (A) the names of the officers of the Company
authorized to sign the Transaction Documents to which it is a party, together
with the true signatures of such officers; and (B) copies of consent actions or
certified resolutions taken by the board of directors authorizing the
appropriate officers of the Company to execute and deliver the Transaction
Documents to which the Company is a party and to consummate the Transaction;



--------------------------------------------------------------------------------

(iii) copies of all consents and authority necessary or appropriate to
consummate the Transaction, (B) evidence of the making or obtaining of all
governmental filings, authorizations and approvals, and (C) estoppel
certificates or consents from third parties to leases, contracts and agreements
of the Company reasonably requested by Buyer and in form reasonably satisfactory
to Buyer;

(iv) a duly executed bill of sale, assignment and assumption agreement, in form
and substance reasonably satisfactory to Buyer, transferring the Acquired
Assets, including the Assumed Contracts, to Buyer;

(v) the books, files and other records of the Company referred to in
Section 1.1, including any other documentation evidencing the Company’s
ownership of the Acquired Assets as may reasonably be requested by Buyers;

(vi) evidence that all amounts due from the Company to its employees pursuant to
Section 4.5(a) shall have been paid in full;

(vii) documents, in form and substance reasonably satisfactory to Buyer,
evidencing the release of any Encumbrances on the Acquired Assets; and

(viii) such other documents from the Shareholders and the Company as Buyer may
reasonably request for the purpose of facilitating the consummation of the
Transactions.

1.7 Allocation of Purchase Price. Following the Closing, Buyer will prepare and
furnish to the Company a purchase price allocation schedule in respect of each
of the Acquired Assets in accordance with Section 1060 of the Code and filed on
IRS Form 8594 not later than 180 days after the Closing Date (or, if earlier,
April 1 of the year following the Closing Date). Buyer and the Company agree to
(a) prepare and file each of their respective Tax Returns on a basis consistent
with such allocation schedule, and (b) unless otherwise required by applicable
Law, take no position inconsistent with such allocation schedule on any
applicable Tax Return, in any audit or proceeding before any Governmental
Authority, in any report made for Tax, financial accounting, or for any other
purpose. Buyer and the Company agree to use their best efforts to resolve in
good faith any differences with respect to the purchase price allocation
schedule.

1.8 Consents to Assignment. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
Contract or Permit or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without the consent of a
third party thereto, would constitute a default thereof or in any way adversely
affect the rights of Buyer thereunder. If such consent is not obtained, or if an
attempted assignment thereof would be ineffective or would affect the rights
thereunder so that Buyer would not receive all such rights, the Company will
provide, and the Shareholders will cause the Company to provide, to Buyer the
benefits under any such Contract or Permit or any claim or right, including,
without limitation, enforcement for the benefit of Buyer of any and all rights
of the Company against a third party thereto arising out of the default or
cancellation by such third party or otherwise.

1.9 Apportionments. Any and all real property taxes, personal property taxes,
assessments, lease rentals, and other charges applicable to the Acquired Assets
will be pro-rated to the Closing Date, and such taxes and other charges shall be
allocated between the parties by adjustment at the Closing, or as soon
thereafter as the parties may agree. All such taxes shall be allocated on the
basis of the fiscal year of the tax jurisdiction in question.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES REGARDING

THE COMPANY AND THE SHAREHOLDERS

Except as disclosed in the disclosure schedule attached hereto (the “Disclosure
Schedule”), the Company and the Shareholders, jointly and severally, represent
and warrant the following to Buyer:

2.1 Organization; No Subsidiaries. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of
Massachusetts. The Company has the requisite power and authority to own and
lease its properties and assets and to carry on its business as it is now being
conducted and as it is presently proposed to be conducted. The Company has never
controlled, directly or indirectly, nor has it ever held any direct or indirect
equity interest in, any Person.

2.2 Qualification. The Company is duly qualified and in good standing to do
business as a foreign corporation in each jurisdiction in which the ownership or
leasing of its properties or assets or the conduct of its business requires such
qualification.

2.3 Capitalization. The Shareholders own, beneficially and of record, the common
stock of the Company as set forth on Section 2.3 of the Disclosure Schedule,
which constitutes all of the issued and outstanding capital stock of the
Company.

2.4 Authorization and Execution. The Company has all requisite corporate power
and authority, and each Shareholder who executes the Transaction Documents has
full legal capacity and authority, to execute and deliver the Transaction
Documents and to consummate the Transaction. The execution, delivery and
performance of the Transaction Documents by the Company have been duly
authorized by its board of directors and stockholders and no corporate action of
the Company is necessary to consummate the Transaction. This Agreement and the
other Transaction Documents have been duly executed and delivered by each of
Shareholders and the Company and constitute the legal, valid, and binding
obligation of each, enforceable against each of the Shareholders and the Company
in accordance with their respective terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
Laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

2.5 Financial Statements; Liabilities. Section 2.5 of the Disclosure Schedule
contains a true, correct and complete copy of the following: Filed income tax
returns, December 31, 2009, December 31, 2010 and Company generated financial
statements for December 31, 2011.

2.6 Outstanding Indebtedness. Except for Indebtedness shown in Section 2.6 of
the Disclosure Schedule, the Company does not have any Indebtedness outstanding.
The Company is not in default with respect to any outstanding Indebtedness or
any instrument relating thereto and no such Indebtedness or any instrument or
agreement relating thereto or to the Shareholders purports to limit the sale of
the Acquired Assets or the operation of the Business. The Company is not a
guarantor of, and is not otherwise responsible for, any Liability or obligation
of any other Person.

2.7 Changes, Etc. Except for the Transaction, since the Annual Balance Sheet
Date, the Company has been operated in the Ordinary Course and there has been no
event or occurrence that has had, or could reasonably be expected to have, a
Material Adverse Effect.



--------------------------------------------------------------------------------

2.8 Tax Matters. The Company has properly prepared and filed all Tax Returns
that were required to be filed by it, and no extensions are currently in effect.
All Taxes owed by or with respect to the Company have been timely paid or
remitted. Except as set forth in Section 2.8 of the Disclosure Schedule, the
Company (a) has not received any notice that any Tax audit or other Tax
proceeding is being or will be conducted by any Governmental Authority, (b) does
not have in effect any waiver of any statute of limitations regarding Taxes or
agreement to an extension of time regarding the assessment of any Tax deficiency
or (c) has not received a claim from any Governmental Authority in a
jurisdiction where the Company does not file any Tax Return that the Company is
or may be subject to a Tax imposed by such jurisdiction. All Taxes that the
Company is or was required to withhold or collect in connection with any amount
paid or owing to any employee, independent contractor, owner, officer, manager,
nonresident, creditor or other third party have been duly withheld or collected
and have been paid, to the extent required, to the proper Governmental Authority
or other Person. All Persons performing services to the Company who are
classified and treated as independent contractors qualify as independent
contractors and not as employees under applicable Law. All Tax information
reporting requirements of or with respect to the Company have been satisfied in
full. There are no Encumbrances for Taxes upon any property or assets of the
Company, other than Permitted Encumbrances.

2.9 Litigation; Governmental Proceedings. Except as set forth on Section 2.9 of
the Disclosure Schedule, there are no actions, suits, disputes, claims,
arbitrations, proceedings, hearings, or investigation of, in or before any court
or quasi judicial or administrative agency of any Governmental Authority or
before any arbitrator made, brought or initiated by, or pending or, to the
Knowledge of the Company, threatened against, the Company, any of its
properties, assets or the Business or any of its owners, managers or officers in
their capacities as such or involving any Person for whose acts or defaults the
Company is vicariously liable, or to which the Company is a party. The Company
has no Knowledge of any condition or state of facts or the occurrence of any
event that might reasonably be expected to form the basis of any action, suit,
dispute, claim, arbitration, proceeding, hearing or investigation by, against or
affecting the Company. The Company is not a party to or subject to the
provisions of any judgment, order, writ, injunction or decree of any
Governmental Authority. Except as set forth on Section 2.9 of the Disclosure
Schedule, neither the Company nor its officers, managers, owners, agents, or
employees have, during the past three (3) years, been the subject of any
inspection, investigation, survey, audit, monitoring, or other form of review by
any Governmental Authority, trade association, professional review association,
accrediting organization or certifying agency based upon any alleged improper
activity or violation of any Laws on the part of the Company or its
representatives; nor has the Company or its representatives received any written
notice of deficiency from any Governmental Authority during the past three
(3) years in connection with the business operations of the Company.

2.10 Compliance with Applicable Laws; Non-Contravention. Except as set forth on
Section 2.10 of the Disclosure Schedule, the business and operations of the
Company have been and are being conducted in compliance with all applicable
Laws, including with respect to U.S. Food and Drug Administration rules and
regulations. None of (a) the execution and delivery of the Transaction
Documents, (b) the performance of or compliance with any such Transaction
Document or (c) the consummation of the Transaction will (i) conflict with,
result in any breach of (with or without the giving of notice or passage of
time), constitute a default under, give rise to a termination, right of
termination or a change in, or result in the acceleration of or create in any
party the right to accelerate any Contract or other instrument to which the
Company is a party or by which it or any of the Acquired Assets is bound or
affected, (ii) violate the articles of organization or bylaws of the Company or
any Laws, (iii) result in the imposition of any Encumbrance upon the Acquired
Assets, (iv) or give rise to any limitation, restriction or adverse effect on
Buyer’s ability to conducts its business (including the Business) after the
Closing (including the revocation or other termination of any Permit). The
Company represents that all Company products sold outside of the U.S. were for
research purposes only and were sold in compliance with applicable foreign Laws.



--------------------------------------------------------------------------------

2.11 Contracts and Commitments. A complete and correct list of all of written
contracts, agreements and commitments, and a complete and correct description of
all oral contracts, agreements and commitments, to which the Company is a party
or by which the Company is otherwise bound (collectively, the “Contracts”) is
set forth in Section 2.11 of the Disclosure Schedule. The Company has delivered
to Buyer true, correct and complete copies of all written Contracts, with all
amendments, modifications and supplements thereto entered into on or prior to
the Closing Date. Each Assumed Contract was entered into on an arm’s-length
basis. Except as set forth on Section 2.11 of the Disclosure Schedule, no
Assumed Contract has been assigned by the Company nor is it the subject of any
security agreement given by the Company. Each Assumed Contract is a valid and
binding obligation of the Company, and, to the Knowledge of the Company, of the
other party or parties thereto, and is enforceable in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, or similar Laws affecting the enforcement of creditors’
rights generally or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law). Neither the
Company nor, to the Knowledge of the Company, any other party thereto has
(a) terminated, canceled, modified or waived in any material respect any term or
condition of any Assumed Contract, (b) failed to perform in any material respect
its obligations required to be performed under any Assumed Contract, or
(c) received any written claim of violation or default under any Assumed
Contract. The Company has not received any prepayment under any Assumed Contract
for any service that has not been fully performed (other than as is fully
reflected on the Interim Balance Sheet). Except as set forth in Section 2.11 of
the Disclosure Schedule, none of the Assumed Contracts contains any express
covenant or other restriction preventing or limiting the consummation of the
Transaction, including any provision prohibiting a change of control of the
Company as contemplated hereby or granting any party a right of termination or
modification of any provisions as a result thereof. To the Knowledge of the
Company, there are no conditions or issues involving any Assumed Contract that
would hinder or jeopardize the ability of the Company to enforce the terms and
conditions of such Assumed Contract following the consummation of the
Transaction or would result in the counterparties to such Assumed Contract
modifying, altering or withdrawing any term or condition of such Assumed
Contract.

2.12 Customers. Except as set forth on Section 2.12 of the Disclosure Schedule,
the Company has no Knowledge that any of its customers has any plan or intention
to, cease to purchase services from the Company or reduce to a material extent
the amount of services it purchases from the Company.

2.13 Title to Properties and Encumbrances. Except as set forth on Section 2.13
of the Disclosure Schedule, the Company has good and valid title to, or a valid
leasehold interest in or a valid license for, each asset used by it, located on
any of its premises, shown on the Interim Balance Sheet, or acquired by it after
the Interim Balance Sheet Date, or as is otherwise necessary for the conduct of
the Business as conducted and as presently proposed to be conducted, free and
clear of any Encumbrance other than any Permitted Encumbrance, except for any
asset disposed of in its Ordinary Course since the Interim Balance Sheet Date.
Each such asset that is personal property is free from defects (patent and
latent), has been maintained in accordance with normal applicable industry
practice, is in good operating condition and repair (except normal wear and
tear) and is suitable and sufficient for the purposes for which it is used and
presently is proposed to be used. The Company has exclusive possession and
control of each such asset at the applicable Leased Real Property.

2.14 Intellectual Property and Proprietary Rights.

(a) Schedule 2.14(a) of the Disclosure Schedule sets forth a true and complete
list of all: (i) Company Registered Intellectual Property; (ii) Company
Products; and (iii) any other Company Intellectual Property material to the
conduct of the Business. All Company Registered Intellectual Property is: in
full force and effect; valid, subsisting and enforceable; and has been
prosecuted in compliance with all applicable rules, policies and procedures of
the applicable Governmental Authorities.



--------------------------------------------------------------------------------

(b) The Company is the sole and exclusive owner of all right, title and interest
in and to the Company Owned Intellectual Property. All Company Intellectual
Property is free and clear of all Encumbrances. The Company lawfully owns, or
otherwise has sufficient rights to all Intellectual Property that is required to
conduct its business in the manner it is currently being conducted and as
currently proposed to be conducted. The execution of the Transaction Documents
and the consummation of the transactions contemplated thereby do not result in
the loss or impairment of the Company’s rights to own or use the Company
Intellectual Property, or give rise to any right of any Person to terminate any
rights under the Intellectual Property Licenses.

(c) The Company Products, Company Intellectual Property and the conduct of the
Business has not, does not violate, infringe or misappropriate any Intellectual
Property Rights of any Person. There is no pending or threatened litigation,
arbitration, action, suit, judgment, order, injunction, proceeding or
investigation or an offer of a license: (i) involving any Company Intellectual
Property; or (ii) alleging that any Company Product, Company Intellectual
Property, or the conduct of the Business infringes, misappropriates or otherwise
violates the rights of any Person. No Person is infringing upon,
misappropriating or otherwise violating or conflicting with any Company
Intellectual Property, or has previously done so.

(d) Schedule 2.14(d) of the Disclosure Schedule sets forth a true, complete and
correct list of all: (i) Outbound Licenses; and (ii) Inbound Licenses. The
Intellectual Property Licenses are valid, binding and enforceable on all parties
thereto, and there exists no event or condition that does or will result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default by any party thereunder.

(e) Schedule 2.14(e) of the Disclosure Schedule identifies all Company Software.
No Source Code for any Software owned by the Company has been delivered,
licensed, or is subject to any Source Code escrow obligation by the Company to a
Person. The Company is not obligated under any Open Source License to distribute
or make available any Source Code or other materials or grant any other rights
to any Person other than the unmodified Open Source Materials received by the
Company under each such Open Source License.

(f) The Company has: (i) taken all reasonable measures to protect and preserve
its rights in the Company Intellectual Property and the confidentiality of all
Trade Secrets owned or held by any of the Company; and (ii) only disclosed any
such Trade Secrets pursuant to the terms of a written agreement that requires
the Person receiving such Trade Secrets to protect and not disclose such Trade
Secrets.

(g) No present or former employee, officer, consultant or contractor of the
Company has any ownership, license or other right, title or interest in any
Company Intellectual Property. Each current and former employee, officer,
consultant and contractor of the Company who is or has been involved in the
development (alone or with others) of any Intellectual Property by or for the
Company, or has or previously had access to any Trade Secrets, has executed and
delivered to the Company a written and enforceable Contract that: (i) assigns to
the Company, without an obligation of payment, all right, title and interest in
and to any such Intellectual Property; and (ii) provides reasonable protection
for such Trade Secrets. In each case in which the Company has acquired ownership
(or purported to acquire ownership) of any Intellectual Property from any
Person, the Company has obtained a valid and enforceable written assignment
sufficient to irrevocably transfer ownership of all rights with respect to such
Intellectual Property to the Company. Neither the Company nor any of its
officers, employees or agents has done, or failed to do, any act or thing which
may, prejudice the validity or enforceability of any of the Company Intellectual
Property. No Person (other than the Company) has an interest or right in or to
any improvements, modifications, enhancements, customization or derivatives of
any Company Owned Intellectual Property.



--------------------------------------------------------------------------------

2.15 Real Estate. The Company does not own any real property (including any
ownership interest in any buildings or structures and improvements located
thereon). The use and occupancy by the Company of the Leased Real Property is in
compliance with all applicable Laws and insurance requirements.

2.16 Insurance. Section 2.15 of the Disclosure Schedule sets forth the following
information with respect to each insurance policy (including policies providing
property, casualty, general liability and workers’ compensation coverage, errors
and omissions, bond and surety arrangements and similar coverages and
arrangements under any Laws) with respect to which the Company is a party, a
named insured or otherwise a beneficiary of coverage (the “Policies”): (a) type
of insurance being provided; (b) the name of the carrier; (c) the policy number;
and (d) the applicable coverages and deductibles. Section 2.15 of the Disclosure
Schedule also describes any self-insurance, retention, captive insurance company
or similar insurance arrangements affecting the Company. With respect to each
such insurance Policy, (w) the Policy is legal, valid, binding, enforceable and
in full force and effect, (x) the Company is not in breach or default nor, to
the Knowledge of the Company, is any other party to the Policy in breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred which, with notice or the lapse of time,
would constitute such a breach or default, or permit termination, modification
or acceleration, under the Policy, (y) no party to the Policy has repudiated any
material provision thereof, and (z) the Company has paid all premiums due on the
Policies. Except as described in Section 2.15 of the Disclosure Schedule, no
claim relating to the Company is outstanding under any of the Policies. In the
twelve (12) months preceding the Closing Date, no claims have been made by the
Company on its insurers nor have any circumstances arisen which may give rise to
any claim, which (in either case) could have the effect of causing future
premiums to be higher than would otherwise be the case.

2.17 Employee Benefits. Set forth in Section 2.17 of the Disclosure Schedule is
a list of all “employee benefit plans” (as defined in the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) and any other employee
benefit plans, practices, policies or arrangements of any kind, whether written
or oral, which are maintained by the Company for the remunerative benefit of any
of its current or former officers, directors or employees, or under which the
Company has any current or potential Liability (hereinafter collectively
referred to as “Plans” and individually as a “Plan”). Each Plan has been
administered in all material respects in accordance with its Plan documents and
the applicable Laws, and there has been no breach of fiduciary duty, prohibited
transaction, or other event with respect to a Plan which could result in an
excise Tax or other claim or Liability against the Company, any Plan or any
fiduciary of a Plan. Each employee pension benefit plan listed in Section 2.17
of the Disclosure Schedule that is intended to be a “qualified plan” for
purposes of the Code is in fact so qualified, such Plan has received a current
favorable determination letter or opinion letter from the IRS regarding its
qualified status, and nothing has occurred since the date such determination
letter was requested that would adversely affect such qualified status. At no
time during the calendar year in which the Closing Date occurs and the six
(6) calendar years preceding the calendar year in which the Closing Date occurs
has the Company or any Person which is or was aggregated with the Company under
Code Section 414 maintained or made any contributions to any defined benefit
pension plan or multiemployer pension plan which is subject to Title IV of
ERISA, Section 302 of ERISA, or Section 412 of the Code. No Plan or agreement
provides health, dental, life insurance or similar welfare benefits to any
employee of the Company, or any dependent of such employee, following
termination of the employee’s employment, except as may be required by Code
Section 4980B or any similar Laws. No action, suit, proceeding, hearing, audit
or investigation with respect to any Plan (other than routine claims for
benefits) will be pending as of the Closing Date, and to the Knowledge of the
Company, no such action, suit, proceeding, hearing or investigation has been
threatened.



--------------------------------------------------------------------------------

2.18 Employees. Section 2.18 of the Disclosure Schedule contains a complete and
correct list of all employees of, and independent contractors and consultants
retained by, the Company, showing for each employee and independent contractor
and consultant the current job title or description, current salary level or
payment arrangement, and any bonus, commission or other remuneration paid during
the years 2009, 2010 and 2011. Except as set forth in Section 2.18 of the
Disclosure Schedule: (a) to the Knowledge of the Company, no employee has any
plan to terminate his or her employment with the Company; (b) the Company is not
a party to any collective bargaining agreement covering any employee, and no
union or association of employees has been certified or recognized as the
collective bargaining representative of any employees or has attempted to engage
in negotiations regarding terms and conditions of employment; (c) no unfair
labor practice charge, work stoppage, picketing or other such activity relating
to labor matters of the Company’s business are pending or, to the Knowledge of
the Company, has been threatened; (d) to the Knowledge of the Company, there are
no current or threatened attempts to organize or establish any labor union or
employee association to represent any employees of the Company’s business;
(e) the Company does not have any workers’ compensation Liabilities that are not
covered by insurance; (f) there is not in existence any contract of employment
with any employee of the Company that cannot be terminated at will by the
Company without creating any Liability of the Company (except Liabilities of the
Company with respect to wages or other compensation for services rendered before
such termination); (g) no employee of the Company is currently on short-term or
long-term disability; (h) the Company has not implemented any layoff of
employees that could implicate the WARN Act, or any similar foreign, state or
local Law; (i) the Company is not delinquent in payments to any of its
employees, consultants or independent contractors for any wages, salaries,
commissions, bonuses or other direct compensation for any service performed for
it prior to the Closing Date or amounts required to be reimbursed to such
employees, consultants or independent contractors; (j) the Company has complied
in all material respects with all applicable state and federal equal employment
opportunity Laws and with other Laws related to employment, including those
related to wages, hours, worker classification, collective bargaining and the
payment and withholding of Taxes and other sums as required by Law; and (k) the
Company is not liable for any arrears of wages, Taxes, penalties, or other sums
for failure to comply with any of the foregoing or any withholding or collection
in connection with any amount paid or owing to any employee, consultant or
independent contractor.

2.19 Immigration. Except as listed in Section 2.19 of the Disclosure Schedule:
(a) the Company has in its files a Form I-9 that is validly and properly
completed in accordance with applicable Law for each employee of the Company
with respect to whom such form is required under applicable Law; (b) the Company
has not received any notice or other communication from any Governmental
Authority or other Person regarding any violation or alleged violation of any
applicable Law relating to hiring, recruiting, employing (or continuing to
employ) anyone not authorized to work in the United States; (c) for each
employee of the Company whose social security number (or purported social
security number) has appeared on any “no match” notification from the Social
Security Administration (SSA), such employee or the Company has resolved in
accordance with applicable Law each discrepancy or non-compliance with
applicable Law with respect to such social security number (or, if applicable,
such purported social security number); (d) the Company has a public access file
for all employees working under the H-1B visa program, and the public access
file is in compliance with Section 655.760 of Title 20 of the Code of Federal
Regulations; and (e) the Company is in compliance with the Department of Labor’s
Labor Condition Application provisions set forth in Title 20 of the Code of
Federal Regulations, Section 655.700 et. seq.



--------------------------------------------------------------------------------

2.20 Conflicts of Interest. Except as set forth in Section 2.20 of the
Disclosure Schedule, neither the Company nor any officer, director, or manager
of the Company or any Affiliate of such officer, director, manager (other than
the Company) or either Shareholder has or had within the past twelve (12) months
(a) any direct or indirect interest in any Person that does business with the
Company, (b) any direct or indirect interest in any property, asset or right
that is used by the Company in the conduct of its business, or (c) any
contractual relationship with the Company other than as an employee.

2.21 No Brokers or Finders. Neither any Shareholder nor the Company has any
Liability to any broker, finder, or similar intermediary or other Person in
connection with the Transaction that would cause Buyer to become liable for
payment of any commission, fee or other compensation with respect thereto.

2.22 Licenses; Permits; Consents. The Company possesses from the appropriate
Governmental Authority, all licenses, permits, registrations, authorizations,
approvals, franchises and rights that are necessary for the Company to conduct
the business in which it is currently engaged and which it currently proposes to
be engaged in and to own and use the properties owned and used by it (the
“Permits”). True and correct copies of all such Permits have been delivered to
Buyer. The Company has been at all times in full compliance with all of the
terms and requirements of each Permit. Except as set forth in Section 2.22 of
the Disclosure Schedule, no consent, approval or authorization of, registration,
qualification or filing with, or notice to any Person (including any
Governmental Authority) is required for the execution and delivery by the
Company of the Transaction Documents to which it is a party or for the
consummation and performance by the Company of the Transaction and the Company
has obtained all required consents and made all filings identified in
Section 2.22 of the Disclosure Schedule.

2.23 Illegal Payments. The Company has never offered, made or received any
illegal payment or contribution of any kind, directly or indirectly, including
illegal payments, gifts or gratuities, to any Person or any United States or
foreign national, state or local government official, employee or agent or any
candidate for any such position. Neither the Company nor any of its officers,
directors, agents, or employees, or any other Person associated with or acting
for or on their respective behalf has, directly or indirectly, in connection
with the business of the Company (a) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment or remuneration to any
Person, regardless of form, whether in money, property or services, including
(i) to obtain favorable treatment in securing business or payment for business
(government, public, or private), (ii) to pay for favorable treatment or payment
for business secured (government, public, or private), or (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of the Company, or (b) established or maintained any fund or asset that
has not been recorded in the books and records of the Company.

2.24 Books and Records. The complete and correct minute books of the Company
have been made available to Buyer for inspection, and such minute books record
therein all actions taken by the board of directors and stockholders of the
Company. No other material actions of the board of directors or stockholders of
the Company, have been taken which have not been recorded therein.

2.25 Disclosure. The representations and warranties of the Company and the
Shareholders in this Agreement, and all representations, warranties and
statements of the Company and the Shareholders contained in any schedule,
financial statement, exhibit, list or document delivered pursuant hereto or in
connection herewith, do not omit to state a material fact necessary in order to
make the representations, warranties or statements contained herein or therein
not misleading. The Company and the Shareholders have furnished to Buyer
complete and accurate copies of all documents and information requested by
Buyer.



--------------------------------------------------------------------------------

2.26 Investment Representations. The Buyer Stock being acquired by the Company
is solely for the Company’s own account and for investment purposes only and the
Company has no present intention of distributing, selling, or otherwise
disposing of it in connection with a distribution within the meaning of the
Securities Act or the securities Laws of any state. Each of the Company and the
Shareholders who execute this Agreement is able to bear the economic risk of an
investment in the Buyer Stock and has such knowledge and experience in financial
and business matters that each of the Company and the Shareholders who execute
this Agreement is capable of evaluating the merits and risks of the proposed
investment in the Buyer Stock. Each of the Company and the Shareholders has had
an opportunity to ask questions of, and receive answers from, officers of Buyer
concerning Buyer and its operations and has had an opportunity to review Buer’s
financial and other publicly available information, including Buyer’s reports
filed with the U.S. Securities and Exchange Commission. Each of the Company and
the Shareholders understands that the Buyer Stock may not be sold, transferred,
or otherwise disposed of by it or him without registration under the Securities
Act and any applicable state securities Laws, or an exemption therefrom, and
that in the absence of an effective registration statement covering the Buyer
Stock or an available exemption from registration, he, she or it may be required
to hold it indefinitely. Each of the Company and the Shareholders understands
that the Buyer Stock may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of that rule are met.

Each of the Company and the Shareholders understands and agrees that the
certificates evidencing the Buyer Stock or any other securities issued in
respect of the Buyer Stock upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear a legend in
substantially the following form (in addition to any legend required by any
stockholders agreement of Buyer or under applicable state securities Laws):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD, OFFERED
FOR SALE OR OTHERWISE DISPOSED OF UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT OR OTHER QUALIFICATION RELATING TO SUCH SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION OR OTHER QUALIFICATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN
CONNECTION WITH SUCH TRANSFER, SALE, OFFER OR DISPOSITION.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN ASSET
PURCHASE AGREEMENT BY AND AMONG THE COMPANY AND CERTAIN HOLDERS OF CAPITAL STOCK
OF THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES BY BUYER

Buyer represents and warrants the following to the Company, as of the date
hereof and as of the Closing Date:

3.1 Incorporation; Standing; Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has the limited liability company power and authority to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted.



--------------------------------------------------------------------------------

3.2 Authorization and Execution. Buyer has all corporate power and authority to
execute and deliver the Transaction Documents to which it is a party and to
consummate the Transaction. The execution, delivery and performance by Buyer of
the Transaction Documents to which it is a party have been duly authorized by
all necessary corporate action, and no further corporate action of Buyer is
necessary to consummate the Transaction. The Transaction Documents to which
Buyer is a party have been duly executed and delivered by Buyer and constitute
the legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with their terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, or similar Laws affecting the
enforcement of creditors’ rights generally, or by general principles of equity.

3.3 No Brokers or Finders. Buyer has no Liability to any broker, finder or
similar intermediary in connection with the Transaction that would cause the
Company or the Shareholders to become liable for payment of any fee or expense
with respect thereto.

ARTICLE IV

COVENANTS

4.1 Certain Post-Closing Covenants. The Shareholders and the Company, on the one
hand, and Buyer on the other hand, agree as follows with respect to the period
following the Closing.

(a) In case at any time after the Closing any further action is necessary to
carry out the purposes of the Transaction Documents and the Transaction, each
party hereto will take such further action (including the execution and delivery
of such further instruments and documents) as any other party reasonably may
request, all at the requesting party’s cost and expense (unless the requesting
party is entitled to indemnification therefor under Article V below). The
Shareholders and the Company acknowledges and agree that from and after the
Closing, Buyer will be entitled to possession of all documents, books, records
(excluding Tax records), agreements and financial data of any sort relating to
the Company.

(b) In the event and for so long as any party actively is contesting or
defending against any action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand in connection with (i) the Transaction or (ii) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction on or prior
to the Closing Date involving the Business or the Acquired Assets, the Company
and the Shareholders, on the one hand, and Buyer, on the other hand, as the case
may be, will cooperate with it and its counsel in the contest or defense, make
available its representatives, and provide such testimony and access to its
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending party
(unless the contesting or defending party is entitled to indemnification
therefor under Article V below).

(c) Neither the Company nor the Shareholders will take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier or other business associate of Buyer from maintaining the
same business relationships with Buyer after the Closing as it maintained with
the Company prior to the Closing.



--------------------------------------------------------------------------------

(d) The Company and the Shareholders will treat and hold as confidential all
information concerning the Acquired Assets, the Business and the business and
affairs of Buyer that is not already generally available to the public (the
“Confidential Information”), refrain from using any of the Confidential
Information except in connection with this Agreement, and deliver promptly to
Buyer or destroy, at the request and option of Buyer, all tangible embodiments
(and all copies) of the Confidential Information which are in its possession. In
the event that the Company or the Shareholders is requested or required (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Confidential Information, the Company or the Shareholders, as the
case may be, will notify Buyer promptly of the request or requirement so that
Buyer may seek an appropriate protective order or waive compliance with the
provisions of this Section 4.1(d). If, in the absence of a protective order or
the receipt of a waiver hereunder, either the Company or either Shareholder is,
on the advice of counsel, compelled to disclose any Confidential Information to
any tribunal or else stand liable for contempt, the Company or the Shareholders,
as the case may be, may disclose the Confidential Information to the tribunal;
provided, however, that it, he or she shall use its or his best efforts to
obtain, at the reasonable request of Buyer, and at Buyer’s cost, an order or
other assurance that confidential treatment will be accorded to such portion of
the Confidential Information required to be disclosed as Buyer shall designate.
The terms of this Agreement shall be deemed Confidential Information.

(e) Except as otherwise required by applicable Law, and except with respect to
Buyer following the Closing, Buyer, the Shareholders and the Company will not,
and will not permit any of their respective Affiliates, representatives or
advisors to, issue or cause the publication of any press release or make any
other public announcement, including any tombstone advertisements, or any
announcements to employees, customers or suppliers of the Business with respect
to the Transaction without the consent of the other parties, which consent shall
not be unreasonably withheld or delayed. Buyer, the Shareholders and the Company
shall cooperate with each other in the development and distribution of all press
releases and other public announcements with respect to this Agreement and the
Transaction, and shall furnish the other with drafts of any such releases and
announcements as far in advance as reasonably possible.

(f) Contemporaneously with the execution and delivery of this Agreement, the
Company shall change its corporate name to remove any reference to the name
“NeuroDyne” or any other trade name used by the Company or any name derived from
or confusingly similar to any such names. As promptly as practicable following
the Closing Date, the Company shall file in all jurisdictions in which it is
qualified to do business any documents necessary to reflect such change of name
or to terminate its qualification therein. In connection with enabling the Buyer
to use the current corporate name of the Company, the Company shall deliver to
the Buyer all consents related to such change of name as may be requested by the
Buyer and shall otherwise cooperate with the Buyer. From and after the Closing
Date, the Company shall immediately cease the use (in any format or medium) of
such name or any variations thereof for all business purposes whatsoever (except
that such name may be referred to as a former name in any Tax or other filing
required to be made with any Governmental Authority).

4.2 Tax Matters.

(a) The Company will file and pay when due or cause to be so filed and paid, all
Tax Returns and Taxes and unclaimed property returns and filings with respect to
the Company or the Company’s operation of the Business. Buyer will file and pay
when due or cause to be so filed and paid, all Tax Returns and Taxes and
unclaimed property returns and filings with respect to Buyer or Buyer’s
operation of the Business.

(b) All sales, use, transfer, and similar Taxes arising from or payable by
reason of the transactions contemplated by this Agreement shall be the Liability
of and for the account of the Company, and the Company and the Shareholders
shall indemnify and hold Buyer harmless from and against all Damages arising
from any of the same.



--------------------------------------------------------------------------------

(c) Each party will cooperate in all reasonable respects with respect to Tax
matters and provide one another with such information as is reasonably requested
to enable the requesting party to complete and file all Tax Returns it may be
required to file (or cause to be filed) with respect to the Company, to respond
to Tax audits, inquiries or other Tax proceedings and to otherwise satisfy Tax
requirements. Such cooperation also will include promptly forwarding copies (to
the extent related thereto) of (i) relevant Tax notices, forms or other
communications received from or sent to any Governmental Authority, and
(ii) reasonably requested copies of all relevant Tax Returns together with
accompanying schedules and related workpapers, documents relating to rulings,
audits or other Tax determinations by any Governmental Authority and records
concerning the ownership and Tax basis of property.

4.3 Non-Competition and Non-Solicitation. In order to protect the goodwill of
the Business after the Closing and as a condition precedent to Buyer entering
into and performing its obligations under this Agreement, each of the Company
and the Shareholders agrees to the following restrictions:

(a) Each of the Company and Tahir H. Chaudhry covenants and agrees that from the
Closing Date and through the later of (i) five (5) years thereafter, or (ii) two
(2) years after such time as neither the Company, the Shareholders, nor any of
their Affiliates holds any interest in the capital equity of Parent (the
“Restricted Period”), neither the Company nor Tahir H. Chaudhry will, directly
or indirectly (including as a proprietor, owner, principal, agent, partner,
officer, director, stockholder, employee, manager, member, consultant or
otherwise), anywhere in the world own, operate, manage, control, engage in,
participate in, invest in, permit his name to be used by, hold any interest in,
assist, aid, act as a consultant to or otherwise advise in any way, or perform
any services (alone or in association with any Person) for any Person (or on the
Company’s or Tahir H. Chaudhry’s behalf) that engages in or owns, invests in,
operates, manages or controls any venture or enterprise that, directly or
indirectly, engages in any business, services or other activity that Buyer or
any Affiliate of Buyer conducts or actively engaged in pursuing as of the
Closing Date, or otherwise competes with the Business, or at any time that
either Shareholder is providing services to Buyer or any of its respective
Affiliates after the Closing Date (the “Restricted Business”).

(b) Each of the Company and Tahir H. Chaudhry covenants and agrees that during
the Restricted Period, neither the Company nor Tahir H. Chaudhry will, directly
or indirectly through another Person (including as a proprietor, owner,
principal, agent, partner, officer, director, stockholder, employee, manager,
member, consultant or otherwise) (i) call on, solicit for services or otherwise
attempt in any manner to solicit the business of any customer, supplier or other
business relation of Buyer, or any of its Affiliates, or in any way interfere
with the relationship between any such customer, supplier or other business
relation and Buyer, or any of its respective Affiliates (including inducing such
Person to cease doing business with Buyer, or any of its Affiliates, or make any
negative statements or communications about Buyer, or any of its Affiliates), or
(ii) hire, engage, employ, solicit, take away, induce or attempt to hire,
engage, solicit, take away or induce (either on the Company’s or Tahir H.
Chaudhry’s behalf or on behalf of any other Person) any Person who is then an
employee or contractor of Buyer, or any of its Affiliates, or who was an
employee or contractor of Buyer, or any of its Affiliates, at any time during
the six-month period immediately preceding Tahir H. Chaudhry’s termination of
employment with Buyer, if applicable.

(c) Nothing herein shall prohibit either the Company or Tahir H. Chaudhry from
(i) being a passive owner of not more than 1% of the outstanding stock of any
class of securities of any corporation listed on a national securities exchange
or publicly traded on any nationally recognized over-the-counter market engaged
in such business, (ii) performing any services for Buyer or that are otherwise
permitted under any written agreement with Buyer, or (iii) hiring any employee
who responds to general solicitations for employment in newspapers or magazines,
over the internet or by headhunters or employment agencies, in each case if not
specifically directed towards employees of Buyer or any Affiliate of Buyer.



--------------------------------------------------------------------------------

(d) If the duration of, the scope of, or any business activity covered by, any
provision of this Section 4.3 is in excess of what is determined to be valid and
enforceable under applicable Law, such provision shall be construed to cover
only that duration, scope or activity that is determined to be valid and
enforceable. Each of the Company and Tahir H. Chaudhry hereby acknowledges that
this Section 4.3 shall be given the construction which renders its provisions
valid and enforceable to the maximum extent, not exceeding its express terms,
possible under applicable Law.

(e) Each of the Company and Tahir H. Chaudhry acknowledges and affirms that a
breach of Sections 4.3(a) or 4.3(b) by either the Company or Tahir H. Chaudhry
cannot be adequately compensated in an action for damages at Law, and equitable
relief would be necessary to protect Buyer from a violation of this Agreement
and from the harm which this Agreement is intended to prevent. Accordingly, each
of the Company and Tahir H. Chaudhry agrees that in the event of any actual or
threatened breach of such provisions, Buyer shall (in addition to any other
remedies which it may have) be entitled to enforce its rights and the Company’s
or Tahir H. Chaudhry’s, as the case may be, obligations under this Section 4.3
not only by an action or actions for damages, but also by an action or actions
for specific performance, temporary and/or permanent injunctive relief and/or
other equitable relief in order to enforce or prevent any violations (whether
anticipatory, continuing or future) of the provisions of this Section 4.3
(including the extension of the Restricted Period by a period equal to (i) the
length of the violation of this Section 4.3 plus (ii) the length of any court
proceedings necessary to stop such violation) and recover attorneys’ fees and
costs for the same, and such relief may be granted without the necessity of
proving actual damages or the inadequacy of money damages, or posting bond. In
the event of a breach or violation by either the Company or Tahir H. Chaudhry of
any of the provisions of this Section 4.3, the running of the Restricted Period
(but not the Company’s or Tahir H. Chaudhry’s obligations under this
Section 4.3) shall be tolled with respect to each of the Company and Tahir H.
Chaudhry during the continuance of any actual breach or violation. Each of the
Company and Tahir H. Chaudhry further acknowledges that Sections 4.3(a) and
4.3(b) constitute a material inducement to Buyer to complete the Transaction and
that Buyer will be relying on the enforceability of such Section in consummating
the Transaction.

4.4 Bulk Sales. If the provisions of Article 6 of the Uniform Commercial Code
have not been repealed in each jurisdiction where any of the Acquired Assets are
located, the Company, the Shareholders and Buyer hereby waive compliance with
the provisions of Article 6 of the Uniform Commercial Code in each such
jurisdiction that has not repealed such article and where any of the Acquired
Assets are located in connection with the Transaction.

4.5 Employees.

(a) The Company acknowledges and confirms that immediately prior to the Closing,
the Company terminated all employees employed of the Company effective as of the
close of business on the Business Day immediately preceding the Closing.
Simultaneously with such termination, the Company paid each such terminated
employee, all accrued wages and salaries, accrued vacation, sick and personal
time and all other amounts due from the Company to such employees.

(b) Buyer shall have no obligation to offer employment to, and shall have no
other Liability to, any employees of the Company, including any employees who,
on the Closing Date, are not actively employed by the Company or are on
disability, leave of absence, military service leave or lay-off (whether or not
with recall rights), or whose employment has been terminated (voluntarily or
involuntarily) or who have retired prior to the Closing Date.

(c) The Company shall retain all Liabilities arising from the termination or
severance at any time and from time to time of all of its employees.



--------------------------------------------------------------------------------

(d) The Company agrees and acknowledges that the selling group (as defined in
Treasury Regulation Section 54.4980B-9, Q&A-3(a)) of which it is a part (the
“Selling Group”) will continue to offer a group health plan to employees of the
Company after the Closing Date and, accordingly, that the Company and the
Selling Group will be solely responsible for providing continuation coverage
under COBRA, to those individuals who are M&A qualified beneficiaries (as
defined in Treasury Regulation Section 54.4980B-9, Q&A-4(a)) with respect to the
transactions contemplated by this Agreement (collectively, the “M&A Qualified
Beneficiaries”). The Company and the Selling Group further agree and acknowledge
that in the event that the Selling Group ceases to provide any group health plan
to any employee prior to the expiration of the continuation coverage period for
all M&A Qualified Beneficiaries (pursuant to Treasury Regulation
Section 54.4980B-9, Q&A-8(c)), then the Company or a member of the Selling Group
shall provide Buyer with (i) written notice of such cessation as far in advance
of such cessation as is reasonably practicable (and in any event, at least
thirty (30) days prior to such cessation), and (ii) all information necessary or
appropriate to enable Buyer to offer continuation coverage to such M&A Qualified
Beneficiaries if Buyer determines it is legally obligated to do so.

4.6 Restrictions on Buyer Stock.

(a) No Stockholder shall Transfer any Buyer Stock or any right, title or
interest therein or thereto, except for Permitted Transfers as set forth in
Section 4.6(b) (with respect to which this Section 2 shall not apply) during the
period commencing on the date hereof and ending on the date that is 12 months
following the date hereof (the “Transfer Restricted Period”). Any attempt to
Transfer any Buyer Stock or any rights thereunder in violation of the preceding
sentence shall be null and void ab initio. For purposes of this Section 4.6,
“Transfer” means any sale, assignment, encumbrance, grant of security interest
in, hypothecation, pledge, conveyance in trust, gift, transfer by request,
devise or descent, or other transfer or disposition of any kind, including,
without limitation, transfers to receivers, levying creditors, trustees or
receivers in bankruptcy proceedings or general assignees for the benefit of
creditors, whether voluntary or by operation of law, directly or indirectly, of
all or any portion of a security, or any interest or rights in a security.

(b) Notwithstanding the foregoing, the restrictions on Transfer set forth in
Section 4.6(a) shall not apply to a Transfer by (i) a Stockholder that is a
partnership or limited partnership transferring to its partners, limited
partners or general partners or former partners, limited partners or general
partners, (ii) a Stockholder that is a corporation transferring to its
Affiliates, a wholly-owned subsidiary or a parent corporation that owns all of
the capital stock of the Stockholder, (iii) a Stockholder that is a limited
liability company transferring to its members or former members, (iv) a
Stockholder that is an individual transferring, pursuant an inter vivos transfer
or pursuant to will or the applicable laws of descent and distribution, to the
Stockholder’s spouse or any family member of a Stockholder related to him or her
within two generations (each an “Immediate Family Stockholder”) or to a trust
for the benefit of such Stockholder or for the benefit of one or more Immediate
Family Stockholders, or (v) a Stockholder to any one or more of the transferees
contemplated in clauses (i) through (iv) (each, a “Permitted Transfer”);
provided, however, that in the event of any Transfer made pursuant to one of the
exemptions provided by the foregoing clauses (i), (ii), (iii), and (iv),
(A) such Stockholder shall inform the Company of such Transfer at least sixty
(60) days prior to the Transfer, prior to effecting the same and stating which
clause under this Section 4.6(b) the Transfer is to be made, and (B) the
transferee or donee shall agree in writing to be bound by the terms hereof.

(c) As soon as reasonably practicable after the first anniversary of the Closing
Date, Buyer shall deliver to the Company an original stock certificate
representing the Buyer Stock issued to the Company on the Closing Date pursuant
to Section 1.4, as adjusted by any shares of Buyer Stock forfeited in accordance
with Section 5.7.



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

5.1 Indemnity in Favor of Buyer. The Company and the Shareholders agree, jointly
and severally, to indemnify, defend and hold harmless Buyer, and each of its
Affiliates, and each of its directors, officers, stockholders, subsidiaries,
employees, successors, assigns, agents and representatives, in each case, other
than the Company or the Shareholders (each a “Buyer Indemnified Person”) from
and against, and will be liable for, any and all Liabilities, damages, losses
(including diminution in value), obligations, Taxes, actions, suits,
proceedings, claims, demands, judgments and settlements, whether asserted by
third parties or incurred or sustained in the absence of third-party claims,
costs and expenses (including interest, penalties and reasonable attorneys’
fees) and all amounts paid in investigation, defense or settlement of any of the
foregoing (collectively, “Damages”) related to or arising, directly or
indirectly, out of, caused by or resulting from the following:

(a) any breach or inaccuracy, or allegation by any third party which, if true,
would be a breach or inaccuracy, of any representation or warranty made in any
Transaction Document by the Company or the Shareholders;

(b) any breach or nonperformance of any agreement, covenant or obligation to be
performed by the Company or the Shareholders on or before the Closing, and any
breach or nonperformance of any agreement, covenant or obligation to be
performed by the Company or the Shareholders after the Closing, in any
Transaction Document;

(c) ownership or operation of the Business or any Acquired Asset on or before
the Closing;

(d) any and all Excluded Assets, Excluded Liabilities or Company Transaction
Expenses;

(e) any non-compliance of the Company or the Shareholders with applicable state
or other bulk sales or transfer in bulk Laws in connection with the
Transactions;

(f) any lawsuits or claims relating to this Agreement and the transactions
contemplated hereby; and

(g) any appraisal or similar rights claimed by any Shareholders.

5.2 Survival. The representations and warranties of the Company and the
Shareholders contained in this Agreement or in any Transaction Document shall
survive the Closing and the consummation of the Transaction. The representations
and warranties of the Company and the Shareholders shall terminate on the date
that is twenty-four (24) months after the Closing Date. Each covenant and
agreement contained in this Agreement and all associated rights to
indemnification, shall survive the Closing and shall continue in full force
thereafter until all Liability hereunder relating thereto is barred by all
applicable statutes of limitation, subject to any applicable limitation stated
herein.

5.3 Calculation of Damages. The parties hereto hereby acknowledge that certain
representations and warranties contained in Article II are qualified by
references to “material,” “materially,” “materiality” or by matters having or
not having a Material Adverse Effect (collectively, “Materiality Qualifiers”)
and that, for purposes of this Article V, including for purposes of determining
whether a breach of a representation or warranty has occurred and for purposes
of determining the amount of Damages arising out of, relating to or resulting
from a breach of any representation or warranty, all Materiality Qualifiers will
be ignored and the representations and warranties shall be construed without
regard to any Materiality Qualifiers therein contained.



--------------------------------------------------------------------------------

5.4 Buyer’s Right to Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by the Company and the Shareholders in accordance with their
specific terms or were otherwise breached. Accordingly, Buyer shall be entitled
to seek an injunction or injunctions, without the posting of any bond, to
prevent breaches of this Agreement by the Company and the Shareholders and to
enforce specifically the terms and provisions of this Agreement, in addition to
any other remedy to which Buyer is entitled at Law, in equity or under this
Agreement. The parties acknowledge that neither the Company nor the Shareholders
shall be entitled to enforce specifically the terms and provisions of this
Agreement and that the Company’s and the Shareholders’ sole and exclusive remedy
with respect to any such breach shall be the right to indemnification under this
Article V.

5.5 Knowledge and Investigation. The fact that any Buyer Indemnified Person
conducted a due diligence investigation or had knowledge of a breach or
inaccuracy of a representation or warranty, or the nonperformance or breach of a
covenant or agreement, will not be a defense to any party’s obligations under
this Article V. All representations, warranties, covenants, agreements and
indemnities will be deemed material and relied upon by the Buyer Indemnified
Persons, regardless of any such knowledge or investigation.

5.6 Other Factors Not Limiting. No representation or warranty contained herein
will limit the generality or applicability of any other representation or
warranty. The terms of this Article V will be enforceable regardless of whether
Liability is based on past, present or future acts, claims or legal requirements
and regardless of any sole, concurrent, contributory, comparative or similar
negligence, or of any sole, concurrent, strict or similar Liability, of a Person
seeking indemnification (or of any of its Buyer Indemnified Persons).

5.7 Stock Forfeiture.

(a) During the Transfer Restricted Period, any adjudicated or agreed claim as to
which a Buyer Indemnified Person demands indemnification under this Article V
(“Claim”), or any portion thereof, for Damages of a Buyer Indemnified Person
permitted by this Article V may be satisfied by deeming the shares of Buyer
Stock of the Stockholders to be forfeited in an amount, rounded up to the
nearest whole share of Buyer Stock, equal to the quotient of: (x) the total
amount of such adjudicated or agreed Claim divided by (y) $0.655 up to the
aggregate number of shares of Buyer Stock, and the Stockholders agree to forfeit
such Buyer Stock (together with any other assets or securities attributable to
such Buyer Stock) and deliver stock certificate(s) representing such forfeited
Buyer Stock in satisfaction of such adjudicated or agreed Claim.

(b) Forfeiture Procedures. Any shares of Buyer Stock which are forfeited or
cancelled pursuant to Section 5.7(a) shall be automatically deemed to be
cancelled and no longer outstanding without any further action of Buyer, any
such shares of Buyer Stock shall be released to Buyer and the Stockholders shall
have no further right, title or interest whatsoever in such forfeited or
cancelled shares or any claims with respect to such shares effective as of the
date of such forfeiture or cancellation. If any Stockholder is in possession of
any certificates representing any such forfeited or cancelled shares, then such
Stockholder shall immediately return to Buyer any and all certificates
representing such forfeited or cancelled shares. In the event that any claim
made by the Buyer pursuant to this Article V is disputed by the Stockholders, no
shares of Buyer Stock shall be forfeited pursuant to Section 5.7(a) except and
until such dispute has been resolved.



--------------------------------------------------------------------------------

5.8 Offset. Notwithstanding any other rights of Buyer under this Article V,
including under Section 5.4 and Section 5.7, Buyer will have the option of
recouping all or any part of any Damages Buyer may suffer (in lieu of seeking
any indemnification to which it is entitled under this Article V) by withholding
and offsetting against any and all Deferred Cash Purchase Price and Contingent
Purchase Price Payments due to the Company.

5.9 Cap on Indemnification. Except as provided below, the Company and the
Shareholders’ obligations to provide indemnification under this Article V, in
the aggregate, will not exceed 50% of the amount of the Purchase Price actually
paid to the Company, which, for avoidance of doubt includes the Closing Cash
Purchase Price, Buyer Stock, Deferred Cash Purchase Price and Contingent
Purchase Price Payments. The forgoing notwithstanding, with respect to Claims or
Damages based on Section 2.1 (Organization; No Subsidiaries); Section 2.3
(Capitalization); Section 2.4 (Authorization and Execution); Section 2.8 (Tax
Matters); Section 2.9 (Litigation; Governmental Proceedings); Section 2.10
(Compliance with Laws; Non-Contravention); Section 2.13 (Title to Properties and
Encumbrances); Section 2.14 (Intellectual Property and Proprietary Rights);
Section 2.17 (Employee Benefits); Section 2.21 (No Brokers or Finders);
Section 2.22 (Licenses Permits Consents) any representations relating to product
liability matters, fraud, intentional misrepresentation, intentional or willful
breach of a warranty, or willful or reckless misconduct, the cap on the
Company’s and Shareholder’s indemnification obligations under this Article V
shall be 100% of the Purchase Price actually paid to the Company.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.1 Expenses. Except as otherwise expressly set forth herein, all expenses
incurred by the parties hereto in connection with or related to the
authorization, preparation and execution of the Transaction Documents and the
closing of the Transaction, including all fees and expenses of agents,
representatives, counsel and accountants employed by any such party, shall be
borne solely and entirely by the party incurring the same.

6.2 Entire Agreement; Amendment and Waiver. This Agreement, including the
exhibits and Disclosure Schedule, constitutes the entire Agreement between the
parties pertaining to the subject matter herein and supersedes any prior
representations, warranties, covenants, agreements and understandings of the
parties regarding such subject matter. No supplement, modification or amendment
hereof will be binding unless expressed as such and executed in writing by each
party. Except to the extent as may otherwise be stated herein, no waiver of any
term hereof will be binding unless expressed as such in a document executed by
the party making such waiver. No waiver of any term hereof will be a waiver of
any other term hereof, whether or not similar, nor will any such waiver be a
continuing waiver beyond its stated terms. Except to the extent as may otherwise
be stated herein, failure to enforce strict compliance with any term hereof will
not be a waiver of, or estoppel with respect to, any existing or subsequent
failure to comply.

6.3 Notices. All notices or other communications required or permitted to be
given hereunder will be in writing and will be (a) delivered by hand, (b) sent
by United States registered or certified mail, (c) sent by nationally recognized
overnight delivery service for next Business Day delivery, or (d) sent by
facsimile or electronic mail, in each case as stated below in this Section 7.3.
Such notices or communications will be deemed given (w) if so delivered by hand,
when so delivered, (x) if sent by mail, three (3) Business Days after mailing,
(y) if sent by nationally recognized overnight courier service, one (1) Business
Day after delivery to such service, or (z) if sent by facsimile or electronic
mail during normal business hours, when so sent, or if sent by facsimile or
electronic mail after normal business hours, the next Business Day. A party may
change the address to which such notices and other communications are to be
given by giving the other Party notice in the foregoing manner.



--------------------------------------------------------------------------------

  (a)

 To Buyer:

Zynex NeuroDiagnostics, Inc.

9990 Park Meadows Drive

Lone Tree, Colorado 80124

Attn: Chief Financial Officer

Fax: (800) 495-6695

e-mail: Ascalese@zynex.com

with a copy to:

Perkins Coie LLP

1900 Sixteenth Street, Suite 1400

Denver, Colorado 80202-5255

Attn: Jason Day

Fax: (303) 291-2400

e-mail: JDay@perkinscoie.com

 

  (b)

 To the Company:

NeuroDyne Medical Corp.

186 Alewife Brook Parkway

Cambridge, Massachusetts 02138

Attn: Tahir Chaudhry

Fax: 617-234-1108

e-mail: tahirhc@neumed.com

 

  (c)

 To the Shareholders, at the address set forth for each Shareholder on Schedule
A.

6.4 Counterparts; Assignment. For the convenience of the parties any number of
counterparts hereof may be executed, and each such executed counterpart shall be
deemed an original, and all such counterparts together shall constitute one and
the same instrument. Facsimile transmission of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart, and such facsimile signatures shall be deemed original signatures
for purposes of enforcement and construction of this Agreement. This Agreement
may not be assigned by the Company or either Shareholder without the written
consent of Buyer.

6.5 Governing Law. Except as provided in the following sentence, this Agreement,
and all disputes and controversies relating to or arising out of or in
connection with this Agreement, shall be governed by and construed in accordance
with the domestic Laws of the State of Colorado, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Colorado or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Colorado.

6.6 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with the term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid and unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.



--------------------------------------------------------------------------------

6.7 Interpretation; Construction. In this Agreement, (a) the table of contents
and headings are for convenience of reference only and will not affect the
meaning or interpretation of this Agreement; (b) the words “herein,”
“hereunder,” “hereby” and similar words refer to this Agreement as a whole (and
not to the particular sentence, paragraph or Section where they appear);
(c) terms used in the plural include the singular, and vice versa, unless the
context clearly requires otherwise; (d) pronouns in masculine, feminine and
neuter genders shall be construed to include any other gender; (e) unless
expressly stated herein to the contrary, reference to any document means such
document as amended or modified and as in effect from time to time in accordance
with the terms thereof; (f) unless expressly stated herein to the contrary,
reference to any applicable Law means such applicable Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and as in effect from time
to time, including any rule or regulation promulgated thereunder; (g) the words
“including,” “include” and variations thereof are deemed to be followed by the
words “without limitation”; (h) “or” is used in the sense of “and/or”; “any” is
used in the sense of “any or all”; and “with respect to” any item includes the
concept “of” such item or “under” such item or any similar relationship
regarding such item; (i) unless expressly stated herein to the contrary,
reference to a document, including this Agreement, will be deemed to also refer
to each annex, addendum, exhibit, schedule or other attachment thereto;
(j) unless expressly stated herein to the contrary, reference to an Article,
Section, Schedule, Disclosure Schedule, or Exhibit is to an article, section,
schedule, the Disclosure Schedule, or exhibit, respectively, of this Agreement;
(k) all dollar amounts are expressed in United States dollars and will be paid
in cash (unless expressly stated herein to the contrary) in United States
currency; (l) when calculating a period of time, the day that is the initial
reference day in calculating such period will be excluded and, if the last day
of such period is not a Business Day, such period will end on the next day that
is a Business Day; (m) with respect to all dates and time periods in or referred
to in this Agreement, time is of the essence; and (n) the parties participated
jointly in the negotiation and drafting of this Agreement and the documents
relating hereto, and each party was (or had ample opportunity to be) represented
by legal counsel in connection with this Agreement and such other documents and
each party and each party’s counsel has reviewed and revised (or had ample
opportunity to review and revise) this Agreement and such other documents;
therefore, if an ambiguity or question of intent or interpretation arises, then
this Agreement and such other documents will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the terms hereof or
thereof.

6.8 Submission to Jurisdiction; Jury Trial Waiver.

(a) EACH PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN THE STATE OF COLORADO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTION AND
AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN ANY SUCH COURT. EACH PARTY ALSO AGREES NOT TO BRING ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT. EACH
OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER
SECURITY THAT MIGHT BE REQUIRED OF THE OTHER PARTY WITH RESPECT THERETO.



--------------------------------------------------------------------------------

(b) EACH PARTY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT
OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.
ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

6.9 Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and those Persons (or categories of Persons) specifically
described herein, and, except as aforesaid, no provision of this Agreement shall
be deemed to confer any remedy, claim or right upon any third party. Without
limiting the generality of the foregoing, the parties expressly confirm their
agreement that, in addition to the Shareholders, the Company and Buyer, and the
Buyer Indemnified Persons shall also enjoy the benefits of indemnities made
herein which are expressly stated to be in their favor. In this regard, the
parties agree that such Persons shall have the right to enforce those provisions
directly against the applicable indemnifying party.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date and year first above written.

 

BUYER:

     

SHAREHOLDERS:

 

ZYNEX NEURODIAGNOSTIC, INC.

      By:  

/s/ Thomas Sandgaard

      /s/ Tahir Chaudhry  

Name: Thomas Sandgaard

Title: President

     

Tahir Chaudhry

 

COMPANY:

 

NEURODYNE MEDICAL CORP.

    By:  

/s/ Tahir Chaudhry

       

Name: Tahir Chaudhry

Title: CEO

     

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE A

Shareholders

 

David A. Atkins

  William E. Russell

Tahir Chaudhry

  Ronald & Sara Rech

Victor E. Ferrall, Jr.

  Lawrence E. Sandberg

Ronald D. Gentry

  William D. Shea

James E. Grumbach

  Nicoletta S. Villa

Richard Hardy

  Mark Kaplan

Newton Johnson

  Bruce Mehler

Carol A. Jorgensen

 

 

Schedule A



--------------------------------------------------------------------------------

Exhibit A

Definitions

Unless the context otherwise requires, the terms defined in this Exhibit A shall
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

“Acquired Assets” has the meaning set forth in Section 1.1.

“Affiliate” of any Person means any Person controlling, controlled by, or under
common control with such Person, and, in the case of an individual, means his or
her spouse, siblings, ascendants and descendants. For purposes of this
definition, “control,” “controlled by” and “under common control with,” as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Annual Balance Sheet” has the meaning set forth in Section 2.5.

“Annual Balance Sheet Date” has the meaning set forth in Section 2.5.

“Assumed Contracts” has the meaning set forth in Section 1.1(a).

“Assumed Leases” has the meaning set forth in Section 1.1(d).

“Assumed Liabilities” has the meaning set forth in Section 1.3.

“Business” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
Denver, Colorado.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Indemnified Person” has the meaning set forth in Section 5.1.

“Buyer Stock” has the meaning set forth in Section 1.4.

“Claim” has the meaning set forth in Section 5.7(a).

“Closing” has the meaning set forth in Section 1.6.

“Closing Cash Purchase Price” has the meaning set forth in Section 1.4(a).

“Closing Date” has the meaning set forth in Section 1.6(a).

“Closing Purchase Price” means the Cash Purchase Price and the Buyer Stock.

“Code” means the Internal Revenue Code of 1986, as amended.

 

A-1



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Intellectual Property” means any Intellectual Property exploited by,
held for exploitation by, owned, purported to be owned by or licensed to the
Company.

“Company Owned Intellectual Property” means all Company Intellectual Property
other than Intellectual Property licensed to the Company pursuant to an Inbound
Intellectual Property License.

“Company Product(s)” means: (a) all products and service offerings that are
currently being marketed, offered, sold, distributed, made commercially
available, or otherwise provided directly or indirectly by the Company; and
(b) any such products and service offerings that are currently under development
by the Company.

“Company Registered Intellectual Property” means any Company Owned Intellectual
Property that is the subject of an application or registration with any
Governmental Authority, including any domain name registration and any
application or registration for any patent, copyright or trademark.

“Company Software” means any Software that is owned or licensed to the Company
or otherwise used, distributed, or made available by the Company.

“Company Transaction Expenses” means those expenses of the Company and the
Shareholders incurred prior to the Closing in preparing to consummate and
consummating the Transaction, including costs and expenses (including the fees,
disbursements, and other charges of legal counsel, consultants, and accountants)
incurred in connection with the preparation and negotiation of the Transaction
Documents, the fees and expenses of the Company’s and the Shareholders’ brokers,
finders, financial advisors and investment bankers (if any) and the expenses for
which the Company is responsible pursuant to Section 6.1.

“Confidential Information” has the meaning set forth in Section 4.1(d).

“Contingent Purchase Price Payment” has the meaning set forth in
Section 1.5(c)(i).

“Contingent Purchase Price Statement” has the meaning set forth in
Section 1.5(c)(i).

“Contracts” has the meaning set forth in Section 2.11.

“Damages” has the meaning set forth in Section 5.1.

“Deferred Cash Purchase Price” has the meaning set forth in Section 1.4(c).

“Disclosure Schedule” has the meaning set forth in the preamble to Article II.

“Encumbrance” means any and all mortgages, liens, pledges, security interests,
charges, encumbrances, claims, easements, rights of way, covenants, conditions
or restrictions or any other adverse claims or rights of any kind or nature
whatsoever or any type of preferential arrangement (including a title transfer
or retention arrangement) having similar effect.

“ERISA” has the meaning set forth in Section 2.17.

“Excluded Assets” has the meaning set forth in Section 1.2.

“Financial Statements” has the meaning set forth in Section 2.5.

 

A-2



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

“Governmental Authority” means any: (a) nation, state, county, city, district or
other similar jurisdiction of any nature; (b) federal, state, local or foreign
government; (c) governmental or quasi governmental authority of any nature
(including any governmental agency, branch, commission, bureau, instrumentality,
department, official, entity, court or tribunal); (d) multi-national
organization or body; or (e) body or other Person entitled by applicable Law (or
by contract with the Parties) to exercise any arbitrative, administrative,
executive, judicial, legislative, police, regulatory or Taxing authority or
power.

“Immediate Family Stockholder” has the meaning set forth in Section 4.6(b).

“Inbound Licenses” means all Contracts pursuant to which the Company is
authorized or otherwise permitted to exploit any other Person’s Intellectual
Property.

“Indebtedness” means any obligation or other Liability under or for any of the
following (excluding any trade payable incurred in the Ordinary Course):
(a) indebtedness for borrowed money (including if guaranteed or for which a
Person is otherwise liable or responsible, including an obligation to assume
indebtedness); (b) obligation evidenced by a note, bond, debenture or similar
instrument (including a letter of credit); (c) surety bond; (d) swap or hedging
contract; (e) capital lease; (f) banker acceptance; (g) purchase money mortgage,
indenture, deed of trust or other purchase money lien or conditional sale or
other title retention agreement; (h) indebtedness secured by any Encumbrance
upon any asset; or (i) interest, fee or other expense regarding any of the
foregoing.

“Indebtedness Amount” means the aggregate amount of Indebtedness of the Company
as of Closing.

“Intellectual Property” means collectively all Intellectual Property Rights and
Technology.

“Intellectual Property Licenses” means collectively all Inbound Licenses and the
Outbound Licenses.

“Intellectual Property Rights” means any and all rights (anywhere in the world,
whether statutory, common law or otherwise) with respect to: (a) applications
and registrations for patents, or other industrial rights or designs including
any reissues, divisionals, renewals, extensions, provisionals, continuations or
continuations-in-part thereof, and any other filings claiming priority to or
serving as a basis for priority thereof; (b) applications and registrations for
copyrights or rights with respect to works of authorship (including any moral
and economic rights, however denominated); (c) trademarks, service marks, logos
and design marks, trade dress, trade names, fictitious and other business names,
or brand names, together with all goodwill associated with any of the foregoing,
and all applications and registrations therefor; (d) domain names, uniform
resource locators and other names and locators associated with the internet,
including applications and registrations thereof; (e) telephone numbers;
(f) Trade Secrets, including rights to limit the use or disclosure thereof by
any person; (g) privacy or publicity; (h) Technology; (i) databases and data
collections; (j) all other equivalent or similar rights; and (k) any rights to
pursue, recover or retain damages, costs or attorneys’ fees for past, present
and future infringement or misappropriations of the foregoing.

“Interim Balance Sheet” has the meaning set forth in Section 2.5.

“Interim Balance Sheet Date” has the meaning set forth in Section 2.5.

 

A-3



--------------------------------------------------------------------------------

“Interim Financial Statements” has the meaning set forth in Section 2.5.

“IRS” means the United States’ Internal Revenue Service.

“Knowledge of the Company” and any similar phrases, means the knowledge of the
Shareholders, or any Person who is or was a director or an officer of the
Company prior to the Closing, in each case after due inquiry and investigation,
including reasonable review of the books and records of the Company and inquiry
of the appropriate management and supervisory employees of the Company.

“Law” means any applicable provision of any constitution, treaty, statute, law
(including the common law), rule, regulation, ordinance, code or order enacted,
adopted, issued or promulgated by any Governmental Authority.

“Leased Real Property” means the land, buildings and other improvements covered
by any leases, subleases, licenses and other agreements pursuant to which
(A) the Company uses or occupies or has the right to use or occupy, now or in
the future, any real property, or (B) the Company leases or subleases any real
property.

“Liability” means any liability or obligation of any kind or nature (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, or due or to become due).

“M&A Qualified Beneficiaries” has the meaning set forth in Section 4.5.

“Material Adverse Effect” means, with respect to any Person, any incident,
condition, change, effect or circumstance that, individually or when taken
together with all such incidents, conditions, changes, effects or circumstances
in the aggregate, (a) has had or could reasonably be expected to have a material
adverse effect on the business, operations, condition (financial or otherwise),
properties, Liabilities, results of operations or prospects of such Person, or
(b) materially and adversely affects the ability of the Company and the
Shareholders to consummate the Transaction.

“Materiality Qualifiers” has the meaning set forth in Section 5.3.

“Open Source License” means an agreement that: (a) licenses Software or other
material as “free software” or “open source software;” (b) is, or is
substantially similar to, a license now or in the future approved by the Open
Source Initiative and listed at http://www.opensource.org/licenses, which
licenses include all versions of the GNU GPL, the GNU LGPL, the GNU Affero GPL,
the MIT license, the Eclipse Public License, the Common Public License, the
CDDL, the Mozilla Public License, the Academic Free License, the BSD license and
the Apache License; or (c) is a Reciprocal License.

“Open Source Materials” means any Software or other materials licensed under an
Open Source License.

“Ordinary Course” means ordinary course of business of the Company consistent
with past custom and practices, including with respect to quantity and
frequency.

“Organic Net Revenue” has the meaning set forth in Section 1.5(a).

“Outbound Licenses” means any Contract pursuant to which the Company grants any
right to or otherwise permits any other Person to exploit any Company
Intellectual Property.

 

A-4



--------------------------------------------------------------------------------

“Parent” has the meaning set forth in Section 1.4.

“Permits” has the meaning set forth in Section 2.22.

“Permitted Encumbrance” means any: (a) Encumbrance for any Tax, assessment or
other governmental charge that is not yet due and payable or that may thereafter
be paid without penalty; or (b) mechanic’s, materialmen’s, landlord’s or similar
Encumbrance arising or incurred in the Ordinary Course that secures any amount
that is not overdue.

“Permitted Transfer” has the meaning set forth in Section 4.6(b).

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a trust, an association, a limited liability company, an
unincorporated organization or a Governmental Authority.

“Personal Identifiable Information” means any information that specifically
identifies any employee, contractor, and third parties who have provided
information to the Company, whether a living or dead individual person,
including: (a) any personally-identifiable information or any information that
could be associated with such individual, such as addresses, telephone numbers,
health information, drivers’ license numbers, and government issued
identification numbers; and (b) any nonpublic personally identifiable financial
information, such as information relating to a relationship between an
individual person and a financial institution, and/or related to a financial
transaction by such individual person with a financial institution.

“Plan” or “Plans” has the meaning set forth in Section 2.17.

“Policies” has the meaning set forth in Section 2.16.

“Privacy Laws” has the meaning set forth in Section 2.26.

“Purchase Price” has the meaning set forth in Section 1.4.

“Reciprocal License” means a license of an item of Software that requires or
that conditions any rights granted in such license upon: (i) the disclosure,
distribution or licensing of any Software (other than such item of Software in
its unmodified form); (ii) a requirement that another Person be permitted to
access, modify, make derivative works of, or reverse-engineer any such Software;
(iii) a requirement that such Software be redistributable by another Person; or
(iv) the grant of any patent or other rights including non-assertion or patent
license obligations.

“Restricted Business” has the meaning set forth in Section 4.3(a).

“Restricted Period” has the meaning set forth in Section 4.3(a).

“Selling Group” has the meaning set forth in Section 4.5(d).

“Shareholders” has the meaning set forth in the preamble to this Agreement.

“Software” means all computer programs (including any and all software
implementation of algorithms, models and methodologies whether in Source Code or
object code), databases and computations (including any and all data and
collections of data), documentation (including user manuals and training
materials) relating to any of the foregoing and the content and information
contained in any web sites.

 

A-5



--------------------------------------------------------------------------------

“Source Code” means computer software and code, in a form other than object code
form, including: (a) related programmer comments and annotations, help text,
data and data structures, instructions; and (b) procedural, object-oriented and
other code, in each case, which may be printed out or displayed in human
readable form.

“Systems” is defined in Section 2.14(b).

“Tax” or “Taxes” means federal, state, local, foreign and other taxes, including
income taxes, taxes imposed under Section 1374 of the Code, estimated taxes,
alternative or add-on minimum taxes, excise taxes, sales taxes, franchise taxes,
employment and payroll related taxes, withholding taxes, transfer taxes, gross
receipts taxes, license taxes, severance taxes, stamp taxes, occupation taxes,
premium taxes, windfall profits taxes, environmental taxes (including taxes
under Section 59A of the Code), customs duties taxes, capital stock taxes,
profits taxes, social security (or similar) taxes, unemployment taxes,
disability taxes, real property taxes, personal property taxes, registration
taxes, value added taxes or other taxes of any kind whatsoever and all
deficiencies, or other additions to tax, interest, fines and penalties, and
other assessments and fees of any Governmental Authority, and including any
obligation to indemnify or otherwise assume or succeed to the tax Liability of
any other Person.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Technology” means any and all: (a) technology, formulae, algorithms,
procedures, processes, methods, techniques, know-how, ideas, creations,
inventions, discoveries, and improvements (whether patentable or unpatentable
and whether or not reduced to practice); (b) technical, engineering,
manufacturing, product, marketing, servicing, financial, supplier, personnel and
other information and materials; (c) customer lists, customer contact and
registration information, customer correspondence and customer purchasing
histories; (d) specifications, designs, models, devices, prototypes, schematics
and development tools; (e) Software, websites, content, images, graphics, text,
photographs, artwork, audiovisual works, sound recordings, graphs, drawings,
reports, analyses, writings, and other works of authorship and copyrightable
subject matter; (f) databases and other compilations and collections of data or
information; (g) Trade Secrets; and (h) tangible embodiments of any of the
foregoing, in any form or media whether or not specifically listed herein.

“Trade Secrets” means information and materials not generally known to the
public, including trade secrets and other confidential and proprietary
information.

“Transaction” means the transactions contemplated by the Transaction Documents.

“Transaction Documents” means this Agreement and each other agreement, document
and instrument entered into or executed by any party hereto in connection with
this Agreement.

“Transfer” has the meaning set forth in Section 4.6(a).

“Transfer Restricted Period” has the meaning set forth in Section 4.6(a).

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.

 

A-6



--------------------------------------------------------------------------------

SCHEDULE 1.1(a) – ASSUMED CONTRACTS

Contracts with software developers

   Non-Disclosure and Non-Compete Agreement document name INDISAG-01-Amir-1

Open/not filled customer purchase orders

   MetroHealth System: O#16447 $1491.50

Open/not filled vendor purchase orders for material

   PO#11760, $614, PO#11759, $705, PO#11758, $72, PO#11761, $2029, PO#11762,
$410

Sales distributor agreements

   Albraj Medical (Abu Dhabi), Elkobba (Egypt, tentative), Continuous
Instruments (Taiwan), Modus International (Bangladesh), MXR Communications
(Korea, tentative), BMV Meditech (India), Alyasmina Medical (Saudi Arabia),
AIMED (Athens Greece), Emirates Medical(Abu Dhabi), MANARA Healthcare(Dubai),
Biomation (Canada), China Human Factors (China)

Sales representative agreements

   Visiontech Medical (SC), Northeast Rehab (CT), Mike Fantau (NJ), Michael
McDonnell (PA), Michael Paul (IL)

Non-compete, inventions agreements

   Non-Disclosure DanielleH 9-12-11, Non-Disclosure Rudolph Johnson 9-13-11,

Non Disclosure Agreements

   Same as Non-compete, inventions agreements above

SCHEDULE 1.1(b) – ASSUMED TANGIBLE ASSETS

All Raw, WIP and Finished Goods inventory, including inventory on consignment,
offsite and demo equipment    Year End 2011 Inventory and WIP and Finished Goods
approximately valued at $49,743 (attached) All property and equipment, including
but not limited to; servers, desktop/laptop computers, network equipment,
telephone system, office furniture, tooling (US and Pakistan)    Inventory
Office 2011, approximate value $61,345 (attached)

All databases

   ACT, File Maker and DBA

Any other tangible assets related to NeuroDyne

   None

SCHEDULE 1.1(c) – ASSUMED PERMITS

   FDA 510k Permit [#K914920-Biofeedback Systems – Nov 1992, #K914925-MEDAC Oct
1993]



--------------------------------------------------------------------------------

SCHEDULE 1.1(d) – ASSUMED LEASES

      $4,000 deposit relating to 186 Alewife Brook Parkway Standard Form Lease
dated December 1, 2006, by and between NeuroDyne and Fresh Pond Mall Limited
Partnership

SCHEDULE 1.1(e) – ASSUMED INTELLECTUAL PROPERTY

All websites

   neumed.com, neuscan.us, incontimed.com

Trade names

   NeuScan™ Software, NeuGraph™ software, NeuSof™ Softwaret, MEDAC™ Hardware,
BioSystem/3™ Hardware, RehabSys/3™ hardware, NeuroSystem/3™ hardware, AnsSys/3™
hardware, BriefPSPS™ protocol, ActiView™ hardware, NeuANS™ hardware, NeuEKG™
hardware, NeuEEG™ hardware, Headache Checklist™ software, Incontinence
CheckList™ software, NeuMed, NeuroDyne, NeuroCart™ hardware, NeuroHealthKiosk™
hardware

Patents

   None

Copyrights

   None registered

Service marks

   None registered

Domain names

   Neurodynemedical.com, neuscan.us, neumed.com, incontimed.com

Trade secrets

   Electronic Schematics, Mechanical Drawings, Software Protocols, Software and
Customer Lists

Business processes/know how (including manufacturing process)

   Manufacturing Procedure documents for PCB’s, Complete Systems and Test and
Calibration documents. Product software packages (developed and in process),
including documentation and source code    NeuSoft software includes code for
NeuGraph™, NeuScan™, NeuGames™, DataWindow™, HeadAche Checklist™ and
Incontinence Checklist™

Business software

   DBA Software; all product software

Research and development (developed and in process)

   NeuSoft Software and Sys/3 Isolator with new chips.

All engineering documentation

   Electronic and Mechanical Drawing of PCB’s, Enclosures and Overlays

All manufacturing documentation

   PCB Assembly, System Assembly and Testing and Calibration instructions



--------------------------------------------------------------------------------

All product documentation and details

   NeuroGraph™, NeuScan™, NeuGames™, DataWindow™, HeadAche Cheklist™,
Incontinence Checklist™ Software and Sys/3 Hardware user manuals, electronic
catalogs and demo presentations.

Regulatory certifications and rights (including FDA and CE)

   FDA documentation already provided 510K K914920B for Biofeedback System/3
Class II, 510K K914925 for MEDAC System/3 Biofeedback Device for relaxation
training and muscle re-education Class II, no CE applied for or available.

All books and records

   In ACT, DBA and File Maker data bases

Customer lists and detail

   ACT, DBA and Filemaker databases

Vendor lists and detail

   DBA Database

Telephone numbers

  

Phone: 617-234-1100, 800-963-8633

Fax: 617-234-1108, 877-963-8633

Customer contracts (active or complete)

   In DBA Database

All training material

   Power Point Presentations

Any other intangible assets related to NeuroDyne

   none SCHEDULE 1.2 – EXCLUDED ASSETS   

Cash at date of close

   Approximately $3,500.

Other

  

Tahir’s personal laptop, and filing cabinets that contains incorporation, tax
and stockholders information. and copies of databases

All contracts or other agreements not specifically listed in Schedule 1.1(a)

  

SCHEDULE 1.3 – ASSUMED LIABILITIES

  

Product warranty outstanding at close

   See attached list



--------------------------------------------------------------------------------

SCHEDULE 1.4(c) – LIABILITIES FOR ZYNEX TO PAY AT CLOSING      

Pay to Landlord (Fresh Pond Mall, Limited Partnership - $21,775

Pay to NeuroDyne for payment to IRS - $16,990.11

Pay to NueroDyen for payment to MA Unemployment Insurance - $6,711.72

SCHEDULE 2.3 – Capitalization

Shareholders Information

   See Attached

SCHEDULE 2.5 – Financial Statements;

Liabilities

      2009 and 2010 Income tax Returns provided. 2011 sales detail

SCHEDULE 2.6 – Outstanding Indebtedness

      Approximately $6,132.

SCHEDULE 2.8 – Tax Matters

      Current Federal and State Taxes to be filed and paid for, arrangement with
IRS for past due taxes with monthly payment. Documents to Zynex provided
earlier.

SCHEDULE 2.9 – Litigation; Governmental Proceedings

     

Litigation relating to Compumedics and Forensenic Psychological Associates,
documents already provided.(Please list summary of each issue in this doc)
Compumedic’s lawyer sent us letter to do with domain name neuroscsn.mobi and say
our names such as neuscan, neurosys etc are similar to their neuroscan
registered trade mark.

Forensic

Psychology has to do with a system we shipped, they say it does not meet their
requirements. System was shipped in June of last year.

SCHEDULE 2.10 – Compliance with Applicable Laws; Non-Contravention       See
Schedule 2.8

SCHEDULE 2.11 – Contracts and Commitments

      none

SCHEDULE 2.12 – Customers

      Dr. John Charuk and Jinny LaRock want to order AE-178 biofeedback
disposables



--------------------------------------------------------------------------------

SCHEDULE 2.13 – Title to Properties and Encumbrances

      NeuroDyne owns everything free and clear except the office building which
is leased at $1850 per month.

SCHEDULE 2.14 (a)

   Company has not registered its Intellectual Property See Section
2.14(a)(ii)-(iii)

SCHEDULE 2.14 (b)

   yes

SCHEDULE 2.14 (c)

   yes

SCHEDULE 2.14 (d)

   Company does not have licenses, except for FDA.

SCHEDULE 2.14 (e)

   Company owns the source code for NeuGraph™, NeuScan™,Datawindow™ Incontinence
Checklist™ and HeadAche Checklist™ Software

SCHEDULE 2.14 (f)

   yes

SCHEDULE 2.14 (g)

   yes

SCHEDULE 2.14 (h)

   yes

SCHEDULE 2.15

   yes

SCHEDULE 2.16

   Yes : workers compensation with Hartford Insurance, cost about $110 per
year.# 02 WEG EG4202

SCHEDULE 2.17

   None

SCHEDULE 2.18

   Rudolph Johnson (Production Manager), $10/Hr, Danielle Hoyt (Customer Support
Representative),$9/hr

SCHEDULE 2.19

   yes

SCHEDULE 2.20

   yes

SCHEDULE 2.21

   yes

SCHEDULE 2.22

   Yes, FDA approvals as already provided to Zynex.

SCHEDULE 2.23

   yes

SCHEDULE 2.24

   Yes

SCHEDULE 2.25

   yes

SCHEDULE 2.26

   yes